DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 26 May 2021 has been fully considered.  Claims 1-8, 11-17, and 20-23 are currently pending. Claims 15-17 and 20-23 were previously withdrawn without traverse.

Election/Restrictions
Applicant elected claim(s) 1-8 and 11-14 in the response dated 6 Jan. 2021 directed to a product which have been subsequently found allowable. The withdrawn process claims 15-17 and 20-22 have been considered for rejoinder, however they do not depend from or otherwise require all the limitations of the allowable product claim. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined. If applicant amends the process claims to depend from or otherwise require all the limitations of the allowable product claim, then the process claims will be considered for rejoinder. Otherwise, the Applicant may cancel the process claims. The non-elected process claims were withdrawn without traverse.  Examiner’s note: nonelected process claim 15 required almost all of the limitations of allowable product claim 1 except for “an inlet manifold configured to distribute the liquid to each droplet generator of the plurality of contacting units.”  An amendment to include this limitation into claim 15 would render claim 15 rejoined.

Regarding the non-elected claim 23, it will be maintained as withdrawn without traverse and it is recommended to be canceled by applicant in their next response in order to move the application to allowance.

Allowable Subject Matter
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the claim 1 has been amended to include the allowable subject matter from claim 10 (as indicated in the office action dated 27 May 2021) and claim 10 was deleted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The withdrawn process claims 15-17 and 20-22 must be either amended to depend from or otherwise require all the limitations of the allowable product claim or be canceled.
The withdrawn system claim must be canceled in order to move the application to allowance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CABRENA HOLECEK/Examiner, Art Unit 1776